Title: From Thomas Jefferson to Thomas Cooper, 24 February 1804
From: Jefferson, Thomas
To: Cooper, Thomas


               
                  Dear Sir
                  Washington Feb. 24. 04
               
               I have duly recieved your favors of the 6th. and 16th. and learnt the death of Dr. Priestly with all that regret which the termination of so good and so useful a life necessarily inspires. all late accounts of him had given me apprehensions for him. not indeed that the continuance of life could be important to him, but as every year added to it was usefully employed for the general good of mankind. we may consider him as a patriarch in science the like of whom cannot soon be lost. I sent him last summer a copy of a letter I had written to Dr. Rush, with a Syllabus of a comparative view of the morals of Jesus & of the antient philosophers, with a wish that he would undertake the execution of such a work. he did so, & his last letter to Dr. Logan informed him he had compleated the work. I mention this subject to introduce a request that you will be so kind as to take measures to prevent my letter & syllabus from ever getting into other hands. you know that if I write as a text that two and two are four, it serves to make volumes of sermons of slander and abuse.   A review of Malthus’s anonymous tract had given me great prejudices against his principles. but he has greatly mended their appearance in his last work. he has certainly furnished some sound corrections of former errors, and given excellent views of some questions in political economy. but I think with you he is particularly defective in developing the resource of emigration. were half the money employed under the poor laws in England, laid out in colonising their able bodied poor both the emigrants and those who remained would be the happier. from the singular circumstance of the immense extent of rich & uncultivated lands in this country, furnishing an increase of food in the same ratio with that of population, the greater part of his book is inapplicable to us, but as a matter of speculation. Accept my friendly salutations and assurances of great esteem and attachment.
            